EXHIBIT 10.2




SECOND AMENDMENT TO

REGISTRATION RIGHTS AGREEMENT




This Second Amendment to Registration Agreement (this “Amendment”), dated as of
January 15, 2008, amends that certain Registration Agreement, dated as of July
31, 2007, as amended on November 1, 2007 (the “Rights Agreement”), by and among
Ambient Corporation, a Delaware corporation (the “Company”), and the purchasers
named therein, and is entered into by and among the Company, and the purchasers
listed on Schedule I hereto (the “Purchasers”).




R E C I T A L S




WHEREAS, the Company and the Purchasers have entered into a Securities Purchase
Agreement dated as of the date hereof (the “Purchase Agreement”).




WHEREAS, as an inducement for the Purchasers’ acquisition of the securities the
Purchase Agreement, the Company has agreed to amend the Rights Agreement to
include as registrable securities under the Rights Agreement the shares of
Common Stock of the Company issuable upon conversion or exercise of the
securities acquired by the Purchaser under the Purchase Agreement.




NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby amend the
Rights Agreement and otherwise agree as follows:




1.

Amendments.  




(a)

The definitions section contained in the Rights Agreement is hereby amended as
follows (deletions have been stricken and additions are in bold):




Capitalized terms used and not otherwise defined herein shall have the meanings
given such terms in the Purchase Agreement, dated July 31, 2007, the Purchase
Agreement, dated November 1, 2007, and Purchase Agreement, dated January 15,
2008 between the Company and the Purchasers.  As used in this Agreement, the
following terms shall have the following meanings:

. . . .

“Effectiveness Date” means, subject to Section 2(b) hereof, with respect to the
Registration Statement the earlier of (A) the ninetieth (90th) day following the
Filing Date or (B) the date which is within five (5) Business Days after the
date on which the Commission informs the Company (i) that the Commission will
not review the Registration Statement or (ii) that the Company may request the
acceleration of the effectiveness of the Registration Statement and the Company
makes such request; provided that, if the Effectiveness Date falls on a
Saturday, Sunday or any other day which shall be a legal holiday or a day on
which the Commission is authorized or required by law or other government
actions to close, the Effectiveness Date shall be the following Business Day.

. . . .

“Filing Date” means, subject to Section 2(b) hereof, March 28, 2008; provided
that, if the Filing Date falls on a Saturday, Sunday or any other day which
shall be a legal holiday or a day on which the Commission is authorized or
required by law or other government actions to close, the Filing Date shall be
the following Business Day.

. . . .

Registrable Securities means (i) the shares of Common Stock issuable upon
conversion of each of the Amended Vicis Notes, the Notes and any Additional
Notes, including any accrued interest thereon, and (ii) the shares of Common
Stock issuable upon exercise of the Amended Series A Warrant, the Amended Series
B Warrant, the Amended Series C Warrant, the Amended Series D Warrant, the
Warrants, and any Additional Warrants.

. . . .











--------------------------------------------------------------------------------

2.

Ratification.  Except as expressly amended by this Amendment, the terms and
conditions of the Rights Agreement are hereby confirmed and shall remain in full
force and effect without impairment or modification.




3.

Conflict.  In the event of any conflict between the Rights Agreement and this
Amendment, the terms of this Amendment shall govern.




4.

Certain Defined Terms.  Capitalized terms used but not defined herein shall have
the meanings given to such terms in the Rights Agreement.




5.

Binding Effect.  The parties acknowledge and agree that this Amendment complies
with all of the applicable terms and conditions set forth in Section 7(f) of the
Rights Agreement that are necessary to effect an amendment to the Rights
Agreement that binds the parties and therefore, upon the execution and delivery
hereof by the parties, this Amendment shall have such binding effect.




6.

Governing Law.  This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York, without giving effect to applicable
principles of conflicts of law that would require the application of the laws of
any other jurisdiction.




7.

Counterparts.  This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original, and all of which taken together
shall constitute one and the same instrument.










IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective authorized representatives as of the day and year first
above written.




 

 

 

AMBIENT CORPORATION

 

 

 

 

 

 

 

 

 

 

 

By:

/s/

 

 

 

Name:

 

 

 

 

Title:  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

VICIS CAPITAL MASTER FUND,

 

 

 

a sub-trust of Vicis Capital Series Master Trust

 

 

 

 

 

 

 

By:

Vicis Capital LLC

 

 

 

 

 

 

 

 

By:

/s/

 

 

 

Name:

 

 

 

 

Title:

 

 













